DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election SPECIES III, Fig. 4, claims 12-14, 17-23 in the reply filed on 05/03/2021 is acknowledged.  
Response to Remark

This communication is considered fully responsive to the “Response to Election / Restriction Filed” on 05/03/2021.
Claims 12-14, 17-23 has been elected and examined in this office action. 
Claims No claim has been added and no claim has been cancelled.

Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2019, 03/09/2021 have been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-14, 17, 22-23 are rejected under 35 U.S.C. 102 either “(a) (1)” or “(a) (2)” or both as being anticipated by Sonntag et al. (US 20050174974 A1; hereinafter as “Sonntag”).


Regarding claim 12, Sonntag teaches  an ad hoc communication network, comprising: at least one vehicle-side radio device (“mobile station”) connected to a vehicle (Fig 3: “train”) for wireless communication (Fig. 3: Ad-doc network with train; : [0057]; Fig. 3 ad-hoc network communication between trains:  [0083]-[0084] ); a plurality of route-side radio devices (AP, “injectors stations, acceptor stations) installed along a route of the vehicle for wireless communication (Fig. 6: AP installs  along with train tracks [0151]); a monitoring and control unit (fig. 6: control/switch) which is connected to at least one of said route-side radio devices (fig. 6: [0151]-[0157]); said route-side radio devices being configured to communicate wirelessly without logical connection to other pieces of route-side radio devices located in radio range and to said vehicle-side radio device (mobile station), and to forward received data to other track-side radio devices located in radio range (Fig. 6: [0151]-[0157]: exchange data); wherein said route-side radio device are arranged such that at least two other route-side radio devices in either direction along the route are in radio range of each of the route-side radio devices ( Fig. 6 ); and wherein said route-side radio devices are enabled to transfer received data to a next route-side radio device and the route-side radio device after the next in a direction along the route (If two vehicles meet in the aforedescribed manner, then an ad-hoc network is established between them, resembling a bridge function. This type of stations has hybrid properties due to their position in the network. However, the basic idea lies in their mobility, i.e., bridge stations move along predetermined routes, and are installed, for example, in vehicles, trains or commuter rail cars. They represent, on one hand, a client for contacting other injector or mobile stations, and, on the other hand, a base station for communication with receiver stations, thus enabling bidirectional communication. : [0089]; The receiver stations behave like a client and represent a type of consumer or user in the system. They either use an injector station directly, or use the information service of a mobile station. Because the mobile stations have only temporarily access to each other or to the injector stations, information is updated to the backbone network with a delay. This must be taken into consideration when selecting the services, for example instant messaging, billings in trains, buses, etc. : [0091]). 

Regarding claim 13, Sonntag teaches  
The ad hoc communication network according to claim 12, wherein each route-side radio device is configured: to communicate wirelessly with all route-side radio devices within its radio coverage area; and to transmit data received from a first route-side radio device to at least one second route-side radio device which does not lie within the radio coverage area of the first route-side radio device (information between intermediate stations is transmitted from one station to the next via the wireless backbone. The two stations, which are arranged in the vicinity of the wired hotspots, are integrated in a similar manner (see FIG. 6), and in turn supply the wireless stations in their vicinity. These stations and the other wirelessly connected stations perform in addition the function of a relay station or bridge station and transmit information to adjacent stations. : [0166]). 

Regarding claim 14, Sonntag teaches  
The ad hoc communication network according to claim 12, wherein a plurality of said route-side radio devices are connected to said monitoring and control unit (A system of this type, for example a system using buses (see FIG. 2), can also be used for transporting information. For example, areas may exist in a city which lack Internet access, for example schools, due to the lack of financial resources, or areas that control or switch certain processes on and off, etc.: [0079]). 
Regarding claim 17, Sonntag teaches  
The ad hoc communication network according to claim 12, wherein said vehicle-side radio device and said route-side radio devices are configured to communicate on at least three channels which are different from one another, including a first radio channel, a second radio channel, and a third radio channel (TABLE 1). 

Regarding claim 22, Sonntag teaches  
The ad hoc communication network according to claim 12, wherein the at least one vehicle is a train (Fig. 3: trains: [0057]; [0078]). 

Regarding claim 23, Sonntag teaches  
The ad hoc communication network according to claim 22, wherein said at least one vehicle-side radio device is a train-mounted piece of radio equipment, said route-side radio devices are track-side pieces of radio equipment installed along a train track, and said track-side pieces of radio equipment are configured to communicate with said (a broadcast communication may be established. This scenario can also be used for stations that receive information from the trains, for example for controlling devices located along the track: [0084]). 

Allowable Subject Matter
Claims 18-21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 18,   Sonntag teach
The ad hoc communication network according to claim 17, wherein each of said route-side radio devices has two transceiver units and a receiver unit, and wherein said receiver unit is configured for receiving data unidirectionally from a directly adjacent route-side radio device in each case, on a first radio channel; and said two transceiver units are configured for bidirectional communication with the route-side radio device after next in each case, wherein different radio channels are used for each direction for communication along the route, which radio channels differ from the first radio channel in each case; and a utilization of the at least three different radio channels per route-side radio device along the route takes place in an alternating, repeating sequence. 

Regarding claim 19,   Sonntag teach
The ad hoc communication network according to claim 18, wherein each said route-side radio device is configured: to receive unidirectionally on a first channel; to communicate bidirectionally in a first direction along the route on a second channel that is different from the first channel; and to communicate bidirectionally in a second direction that is different from the first direction along the route on a third channel that is different from the first and second channels. 

Regarding claim 20,   Sonntag teach
The ad hoc communication network according to claim 18, wherein: in a first triplet of adjacent route-side radio devices consisting of a first route-side radio device, a second route-side radio device, and a third route-side radio device, said adjacent route-side radio devices together use the first radio channel, wherein only said first route-side radio device and said third route-side radio device of said first triplet are configured to send data, while said second route-side radio device is exclusively configured to receive data; and in a second triplet of adjacent route-side radio devices, which directly follows said first triplet and which consists of said second route-side radio device, said third route-side radio device, and a fourth route-side radio device, said adjacent route-side radio devices of said second triplet together use the second radio channel, and wherein only said second route-side radio device and said fourth route-side radio device of said second triplet are configured to send data, while said third route-side radio device is exclusively configured to receive data; and in a third triplet of adjacent route-side radio devices, which directly follows said second triplet and which consists of said third route-

Regarding claim 21,   Sonntag teach
The ad hoc communication network according to claim 18, wherein: a first route-side radio device is configured to receive data from its two directly adjacent route-side radio devices via the third channel by way of the receiving unit of said first route-side radio device; and a second route-side radio device, which is arranged directly adjacent said first route-side radio device in a first direction along the route, is configured to receive data from its two directly adjacent route-side radio devices via the second channel by way of the receiver unit of said second route-side radio device; and a third route-side radio device, which is arranged directly adjacent said second route-side radio device in the first direction along the route, is configured to receive data from its two directly adjacent radio devices via the first channel by way of the receiver unit said third route-side radio device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.